 

Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT (the “Agreement”), dated October __, 2016, by and
between NuGene International, Inc., a Nevada corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”, and
together with the Company, the "Parties").

 

WHEREAS:

 

A.           The Parties are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the rules and
regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”) as described in this Agreement.

 

B.           Purchasers, severally and not jointly, desire to purchase and the
Company desires to issue and sell, upon the terms and conditions set forth in
this Agreement five percent (5%) promissory notes of the Company, in the form
attached hereto as Exhibit A (the “Notes”), in the aggregate principal amount of
up to $2,400,000, which, upon the occurrence of certain events set forth
therein, will be convertible into shares (“Conversion Shares”), of the Company’s
common stock, par value $0.0001 (“Common Stock”) and warrants, in the form of
Exhibit B hereto (the “Warrants”), to purchase shares of Common Stock (the
“Warrants Shares”, and together with the Warrants, the Notes, and the Conversion
Shares, the “Securities”), for an aggregate purchase price of up to $2,000,000
(reflecting an aggregate original issue discount of up to $400,000, or 16.67%).

 

NOW THEREFORE, the Company and Purchasers, severally and not jointly, hereby
agree as follows:

 

1.           Purchase and Sale of Securities.

 

a.           Purchase of Notes and Warrants. On each Closing Date (as defined
below), the Company shall issue and sell to Purchasers and Purchasers shall
purchase from the Company (i) such principal amount of the Notes and (ii)
Warrants in an amount equal to 75% of the number of shares of Common Stock that
would be issued upon conversion of the such Notes, at an assumed conversion
price equal to 60% multiplied by the Market Price (as defined in the Note) , as
set forth immediately below each Purchaser’s name for such Closing on the
signature pages hereto.

 

b.           Form of Payment/Closing. On or prior to each Closing Date, each
Purchaser shall pay the purchase price, in the amount as is set forth
immediately below each respective Purchaser’s name for such Closing on the
signature pages hereto, for the Note to be issued and sold to it at the Closing
(the “Purchase Price”) (equal to 83.33% of the principal amount of such Note) by
wire transfer of immediately available funds to the escrow agent under the
escrow agreement among the Company, the Purchasers, and Sichenzia Ross Ference
Kesner LLP, as escrow agent (the “Escrow Agent”), dated on or about the date
hereof (the “Escrow Agreement”), as set forth below:

 

 1 

 

  

  Citibank   153 East 53rd Street   23rd Floor   New York, NY  10022   A/C of
Sichenzia Ross Friedman Ference LLP   A/C#:       4974921703  
ABA#:      021000089   SWIFT Code: CITIUS33   REMARK: NUGENE

 

On each Closing Date, (i) the Purchase Price will be released from escrow in
accordance with the Escrow Agreement, and (ii) the Company shall deliver such
duly executed Notes and corresponding Warrants, to Purchasers (each such event,
a “Closing”)

 

c.           Closing Dates. The Closings will occur in tranches, subject to the
satisfaction (or written waiver) of the conditions set forth in Section 6 and
Section 7 below, as follows (each, a “Closing Date”):

 

i. The initial Closing (the “First Closing”) will occur on date of execution of
this Agreement, with the total Purchase Price from all Purchasers to be no less
than $400,000, provided that, no Purchaser will be obligated for more than the
amount set forth for such Purchaser on the signature pages hereto with respect
to such Closing.

 

ii. The second Closing (the “Second Closing”) will occur upon filing by the
Company of a registration statement with the Securities and Exchange Commission
(the “SEC”) for any primary offering of Common Stock (the “Registration
Statement”), subject to the condition (which may be waived only by each
Purchaser as to such Purchaser’s purchase for such Closing) that, as of such
filing date, the average daily dollar volume for the Common Stock for the prior
10 Trading Days is at least $15,000. “Trading Day” shall mean any day on which
the Common Stock is tradable for any period on the OTCQB, or any other trading
market on which the Common Stock is then being traded. The total Purchase Price
from all Purchasers at the Second Closing shall be no less than $200,000,
provided that, no Purchaser will be obligated for more than the amount set forth
for such Purchaser on the signature pages hereto with respect to such Closing.

 

iii. The third Closing (the “Third Closing”) will occur on the earlier to occur
of (a) filing of Amendment No. 1 to the Registration Statement or (b) the
effective date of the Registration Statement, subject to the condition (which
may be waived only by each Purchaser as to such Purchaser’s purchase for such
Closing) that as of such filing or effectiveness date (as applicable), the
average daily dollar volume for the Common Stock for the prior 10 Trading Days
is at least $20,000. The total Purchase Price from all Purchasers at the Third
Closing shall be no less than $200,000, provided that, no Purchaser will be
obligated for more than the amount set forth for such Purchaser on the signature
pages hereto with respect to such Closing..

 

iv. The fourth Closing (the “Fourth Closing”) will occur on the earlier to occur
of (a) filing of Amendment No. 2 to the Registration Statement or (b) the
effective date of the Registration Statement, subject to the condition (which
may be waived only by each Purchaser as to such Purchaser’s purchase for such
Closing) that as of such filing or effectiveness date (as applicable), the
average daily dollar volume for the Common Stock for the prior 10 Trading Days
is at least $20,000. The total Purchase Price from all Purchasers at the Fourth
Closing shall be no less than $200,000, provided that, no Purchaser will be
obligated for more than the amount set forth for such Purchaser on the signature
pages hereto with respect to such Closing..

 

 2 

 

  

v. The fifth Closing (the “Fifth Closing”) (which, for the avoidance of doubt,
may occur in multiple tranches and in such amounts (up to the maximum aggregate
principal amount hereunder) as agreed to by the Parties) will occur at any time
following the Fourth Closing, subject to the mutual agreement of the Parties, on
such date as may be agreed to by the Parties.

 

2.           Representations and Warranties of Purchasers. Each Purchaser,
severally and not jointly, represents and warrants to the Company, as to such
Purchaser, that:

 

a.           Investment Purpose. As of the date hereof, Purchaser is purchasing
the Securities pursuant to this Agreement for its own account and not with a
present view towards the public sale or distribution thereof, except pursuant to
sales registered or exempted from registration under the Securities Act,
provided, however, that by making the representations herein, Purchaser does not
agree to hold any Securities for a minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or a valid exemption under the Securities
Act. Such Purchaser is acquiring the Securities hereunder in the ordinary course
of its business.

 

b.           Accredited Investor Status. At the time such Purchaser was offered
the Securities, it was, and as of the date hereof it is, on each Closing Date it
will be an “Accredited Investor” as that term is defined in Rule 501(a) of
Regulation D. Such Purchaser is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act.

 

c.           Reliance on Exemptions. Purchaser understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of Purchaser to acquire the
Securities.

 

d.           Information. Purchaser and its advisors, if any, have been
furnished with all publicly made materials relating to the business, finances
and operations of the Company and materials relating to the offer and sale of
the Securities which have been requested by Purchaser or its advisors. Purchaser
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company, provided that, neither such inquiries nor any other due diligence
investigation conducted by Purchaser or any of its advisors or representatives
shall modify, amend or affect Purchaser’s right to rely on the Company’s
representations and warranties contained in Section 3 below. Purchaser
understands that its investment in the Securities involves a significant degree
of risk. Purchaser is not aware of any facts that may constitute a breach of any
of the Company's representations and warranties made herein.

 

e.           Governmental Review. Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities.

 

 3 

 

  

f.            Transfer or Re-sale. The Purchaser understands that (i) the sale
or re-sale of the Securities has not been and is not being registered under the
Securities Act or any applicable state securities laws, and the Securities may
not be transferred unless (a) the Securities are sold pursuant to an effective
registration statement under the Securities Act, or (b) the Securities may be
sold or transferred pursuant to an exemption from such registration.

 

g.           Legends. The Purchaser understands that the Securities may bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Securities):

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

h.           Authorization; Enforcement. This Agreement has been duly and
validly authorized by Purchaser. This Agreement has been duly executed and
delivered on behalf of Purchaser, and this Agreement constitutes a valid and
binding agreement of Purchaser enforceable in accordance with its terms, except
(i) as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally; (ii) as
enforceability of any indemnification or contribution provision may be limited
under the federal and state securities laws; and (iii) that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to the equitable defenses and to the discretion of the court before
which any proceeding therefor may be brought.

 

i.            Residency. Purchaser is a resident of the jurisdiction set forth
immediately below Purchaser’s name on the signature pages hereto.

 

j.            Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

k.          General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

 4 

 

  

l.            Confidentiality Prior To The Date Hereof. Other than to other
Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). “Person”
shall mean any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.

 

3.           Representations and Warranties of The Company. The Company
represents and warrants to the Purchasers that:

 

a.           Organization and Qualification. The Company and each of its
Subsidiaries (as defined below), if any, is, or shall be, a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, with full power and authority
(corporate and other) to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
Schedule 3(a) sets forth a list of all of the Subsidiaries of the Company and
the jurisdiction in which each is incorporated. The Company and each of its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership or use of property or
the nature of the business conducted by it makes such qualification necessary
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Company or its Subsidiaries, if any, taken as a whole, or on the
transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith. “Subsidiary” or “Subsidiaries” (as the case
may be) means any corporation or other organization, whether incorporated or
unincorporated, in which the Company owns, directly or indirectly, any equity or
other ownership interest.

 

b.           Authorization; Enforcement. (i) The Company has all requisite
corporate power and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Securities and the issuance and reservation for issuance of the
Conversion Shares and Warrant Shares issuable upon conversion or exercise
thereof) have been duly authorized by the Company’s Board of Directors and no
further consent or authorization of the Company, its Board of Directors, or its
shareholders is required in connection therewith, (iii) this Agreement has been
duly executed and delivered by the Company by its authorized representative, and
such authorized representative is the true and official representative with the
authority to sign this Agreement and the other documents executed in connection
herewith and bind the Company accordingly, and (iv) this Agreement constitutes,
and upon execution and delivery by the Company of the Notes and the Warrants,
each of such instruments will constitute, a legal, valid and binding obligation
of the Company enforceable against the Company in accordance with their terms,
except (a) as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally; (b) as
enforceability of any indemnification or contribution provision may be limited
under the federal and state securities laws; and (c) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
the equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

 5 

 

  

c.           Capitalization. The capitalization of the Company is as set forth
on Schedule 3(c). All of the Company’s outstanding shares of capital stock are,
or upon issuance will be, duly authorized, validly issued, fully paid and
non-assessable. Except as disclosed in the Company’s SEC Documents (as defined
herein), no shares of capital stock of the Company are subject to preemptive
rights or any other similar rights of the shareholders of the Company or any
liens or encumbrances imposed through the actions or failure to act of the
Company. Except as disclosed in the Company’s SEC Documents and on Schedule
3(c), as of the effective date of this Agreement, (i) there are no outstanding
options, warrants, scrip, rights to subscribe for, puts, calls, rights of first
refusal, agreements, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for any shares of capital stock of the Company or any of its
Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock of the Company
or any of its Subsidiaries, (ii) there are no agreements or arrangements under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of its or their securities under the Securities Act and (iii) there are
no anti-dilution or price adjustment provisions contained in any security issued
by the Company (or in any agreement providing rights to security holders) that
will be triggered by the issuance of the Securities. The Company has made
available to the Purchaser true and correct copies of the Company’s Articles of
Incorporation, as amended, as in effect on the date hereof (“Articles of
Incorporation”), the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
common stock of the Company and the material rights of the holders thereof in
respect thereto.

 

d.           Issuance of Shares. The Conversion Shares and Warrant Shares are
duly authorized and reserved for issuance and, upon conversion of the Note or
exercise of the Warrants in accordance with their respective terms, will be
validly issued, fully paid and non-assessable, and free from all taxes, liens,
claims and encumbrances with respect to the issue thereof and, except as set
forth in the Company's SEC Documents, shall not be subject to preemptive rights
or other similar rights of shareholders of the Company and will not impose
personal liability upon the holder thereof.

 

e.           Acknowledgment of Dilution. The Company understands and
acknowledges the potentially dilutive effect to the common stock upon the
issuance of the Conversion Shares or Warrant Shares. The Company further
acknowledges that its obligation to issue Conversion Shares or Warrant Shares in
accordance with this Agreement, the Notes, and the Warrants, is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other shareholders of the Company.

 

 6 

 

  

f.            No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities) will not (i) conflict with or result in a violation of any
provision of the Articles of Incorporation or By-laws, or (ii) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture, patent, patent
license of instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect). Neither the
Company nor any of its Subsidiaries is in violation of its Articles of
Incorporation, By-laws or other organizational documents and, except as
disclosed in the Company’s SEC Documents, neither the Company nor any of its
Subsidiaries is in default (and no event has occurred which the notice or lapse
of time or both could put the Company or any of its Subsidiaries in default)
under, and neither the Company nor any of its Subsidiaries has taken any action
or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or any of its
Subsidiaries is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries, if any, are not being conducted, and shall
not be conducted so long as Purchaser owns any of the Securities, in violation
of any law, ordinance or regulation of any governmental entity. Except as
specifically contemplated by this Agreement and as required under the Securities
Act and any applicable state securities laws and except as disclosed in the
Company’s SEC Documents, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof or
thereof or to issue and sell the Securities in accordance with the terms hereof
and to issue the Conversion Shares and Warrant Shares other than: (i) any filing
required to be made under the Company’s disclosure obligations under the
Exchange Act and (ii) the filing of Form D with the SEC and such filings as are
required to be made under applicable state securities laws.

 

g.           SEC Documents: Financial Statements. Except as set forth on
Schedule 3(g) of the Disclosure Schedules, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials and any amendments filed through the date hereof, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. The financial statements of the
Company included in the SEC Documents comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

 7 

 

  

h.           Absence of Certain Changes. Except as set forth in the SEC
Documents, since June 30, 2016, there has been no material adverse change and no
material adverse development in the assets, liabilities, business, properties,
operations, financial condition, results of operations, prospects or Exchange
Act reporting status of the Company or any of its Subsidiaries.

 

i.            Absence of Litigation. Except as set forth in the SEC Documents,
to the Company’s knowledge, there is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company of any
of its Subsidiaries, or their officers or directors in the their capacity as
such, that could have a Material Adverse Effect.

 

j.            Patents, Copyrights, etc. The Company and each of its Subsidiaries
owns or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
(“Intellectual Property”) necessary to enable it to conduct its business as now
operated (and, as presently contemplated to be operated in the future). There is
no claim or action by any Person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, as presently contemplated to be
operated in the future). To the best of the Company’s knowledge, the Company’s
or its Subsidiaries’ current and intended products, services and processes do
not infringe on any Intellectual Property or other rights held by any Person;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing. The Company and each of its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of their Intellectual Property.

 

k.          Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax. None of the Company’s
tax returns are presently being audited by any taxing authority.

 

 8 

 

  

l.            Certain Transactions. Except as set forth in the SEC Documents and
for arm’s length transactions pursuant to which the Company or any of its
Subsidiaries makes payments in the ordinary course of business, none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

m.           Disclosure. All information relating to or concerning the Company
or any of its Subsidiaries set forth in this Agreement and provided to the
Purchasers pursuant to Section 2(d) hereof and otherwise in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the Company’s reports filed under the
Exchange Act are being incorporated into an effective registration statement
filed by the Company under the Securities Act).

 

n.           Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that the Purchasers are acting solely in the
capacity of arm’s length purchasers with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Purchasers are not acting as financial advisors or fiduciaries of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any statement made by the Purchasers or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is not advice or a recommendation and is merely
incidental to the Purchasers’ purchase of the Securities. The Company further
represents to the Purchasers that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the Company and
its representatives.

 

o.           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 2, neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions of any Trading Market on which any of the Securities of the Company
are listed or designated.

 

 9 

 

  

p.           Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since June 30, 2016, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to the possible conflicts, defaults or violations, which
conflicts, defaults or violations would not have a Material Adverse Effect.

 

q.           Environmental Matters.

 

(i)          There are, to the Company’s knowledge, with respect to the Company
or any of its Subsidiaries or any predecessor of the Company, no past or present
violations of Environmental Laws (as defined below), releases of any material
into the environment, actions activities, circumstances, conditions, events,
incidents, or contractual obligations which may give rise to any common law
environmental liability or any liability under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 or similar federal, state,
local or foreign laws and neither the Company nor any of its Subsidiaries has
received any notice with respect to any of the foregoing, nor is any action
pending or, to the Company’s knowledge, threatened in connection with any of the
foregoing. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(ii)         Other than those that are or were stored, used or disposed of in
compliance with applicable law, no Hazardous Materials are contained on or about
any real property currently owned, leased or used by the Company or any of its
subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company’s
or any of its Subsidiaries’ business.

 

(iii)        There are no underground storage tanks on or under any real
property owned, leased or used by The Company or any of its Subsidiaries that
are not in compliance with applicable law.

 

r.            Title to Property. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects or such as would not have a Material Adverse Effect.
Any real property and facilities held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as would not have a Material Adverse Effect.

 

 10 

 

  

s.          Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

t.            Internal Accounting Controls. Except as set forth in the SEC
Documents, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company’s board
of directors, to provide reasonable assurance that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

u.           Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provisions of the U.S. Foreign Corrupt Practices Act of
1977, as amended, or made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment to any foreign or domestic government official or
employee.

 

v.           No Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

v.           Brokers. The Company has taken no action which would give rise to
any claim by any person for brokerage commissions, transaction fees or similar
payments relating to this Agreement or the transactions contemplated hereby.

 

4.           Covenants.

 

a.           Best Efforts. The Parties shall use their best efforts to timely
satisfy each of the conditions described in Section 6 and 7 of this Agreement.

 

b.           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for working capital purposes, including fees
and expenses relating to an uplisting of the Common Stock to a national
securities exchange.

 

c.           Blue Sky Laws. The Company shall, on or before the First Closing,
take such action as the Company shall reasonably determine is necessary to
qualify the Securities for sale to the Purchaser at the Closings pursuant to
this Agreement under applicable securities or “blue sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Purchaser on or prior to the
First Closing Date.

 

 11 

 

  

d.           Listing. The Company shall obtain a listing of the Conversion
Shares and the Warrant Shares upon a Trading Market upon which shares of Common
Stock will be listed or quoted as soon as possible after the First Closing and,
so long as the Purchaser owns any of the Securities, shall maintain, so long as
any other shares of common stock shall be so listed, listing or quotation on a
Trading Market of all Conversion Shares and Warrant Shares from time to time
issuable upon conversion of the Notes or exercise of the Warrants. A “Trading
Market” shall mean any regulated or self-regulated exchange or organized trading
market, including the NASDAQ Capital Market, the New York Stock Exchange, NYSE
MKT, OTCQX, OTCQB or OTC Pink Marketplace, as applicable. The Company will
obtain and, so long as any Purchaser owns any of the Securities, maintain the
listing and trading of its Common Stock on a Trading Market and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Financial Industry Regulatory Authority (“FINRA”) and
such regulatory authorities, as applicable.

 

e.           Corporate Existence. As long as any Purchaser owns any Securities,
if the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Securities under Rule 144. The Company further covenants that it
will take such further action as any holder of Securities may reasonably
request, to the extent required from time to time to enable such Person to sell
such Securities without registration under the Securities Act within the
requirements of the exemption provided by Rule 144.

 

f.            No Integration. The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the
Securities Act or cause the offering of the Securities to be integrated with any
other offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

h.           Removal of Legend. The Company shall cause the legend set forth in
Section 2(g) above to be removed and the Company shall, at the Company’s expense
(with respect to obtaining any required legal opinion) issue a certificate
without such legend to the holder of any Security upon which it is stamped, if,
unless otherwise required by applicable state securities laws, such Security is
registered for resale under an effective registration statement filed under the
Securities Act or otherwise may be sold pursuant to Rule 144 under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold. The Purchasers will accept a
blanket legal opinion with respect to any such legend removal and may recommend
to the Company an attorney to provide any requisite legal opinion with respect
to such legal opinion.

 

 12 

 

  

i.            Registration Rights. In the event that the Notes are not repaid in
full on the original Maturity Date (as defined in the Notes), at any time
thereafter, if the Company proposes to register any of its common stock or other
securities under the Securities Act in connection with the public offering of
such securities (other than a registration statement on Form S-8, Form S-4 and
/or registration relating solely to the sale of securities to participants in a
Company stock plan, a registration relating to a corporate reorganization or
other transaction under Rule 145 of the Securities Act, or a registration on any
form that does not include substantially the same information as would be
required to be included in a registration statement covering the resale of the
Registrable Securities), the Company shall, at such time, promptly give each
Purchaser written notice of such registration (a “Piggyback Registration
Notice”), provided that, the Company will not be required to provide the
Purchasers a Piggyback Registration Notice in connection with any registration
statement filed by the Company in connection with the Company’s next
underwritten public offering following the date of this Agreement. Upon the
written request of each Purchaser given within twenty (20) days after mailing of
such Piggyback Registration Notice by the Company, the Company shall include in
such registration statement filed in connection with such offering, at the
Company’s expense, the resale of all of the Registrable Securities that each
such Purchaser has requested to be registered. “Registrable Securities” means
the shares of common stock issuable upon conversion of the Notes and exercise of
the Warrants.

 

j.            No Material Nonpublic Information. The Company will not provide
any Purchaser with material nonpublic information, at any time while such
Purchaser holds any Note or Warrant, without the prior written consent of such
Purchaser.

 

5.           Transfer Agent Instructions. At each Closing, the Company shall
issue irrevocable instructions to its transfer agent to issue certificates,
registered in the name of Purchasers or their nominees, for the Conversion
Shares and Warrants Shares for such Closing, in such amounts as specified from
time to time by Purchasers to the Company upon conversion of the Notes or
exercise of the Warrants in accordance with the terms set forth in Exhibit C
(the “Irrevocable Transfer Agent Instructions”), which will initially reserve
for issuance 300% of the number of Conversion Shares (based on the Conversion
Price as of the First Closing Date) and Warrant Shares (the “Reserved Amount”).
In the event that the Company proposes to replace its transfer agent, the
Company shall provide, prior to the effective date of such replacement, a fully
executed Irrevocable Transfer Agent Instructions in a form as initially
delivered pursuant to this Agreement (including but not limited to the provision
to irrevocably reserve shares of Common Stock in the Reserved Amount) signed by
the successor transfer agent to Company and the Company. Prior to registration
of the resale of the Conversion Shares and the Warrant Shares under the
Securities Act or the date on which the Conversion Shares and the Warrant Shares
may be sold without any restriction pursuant to Rule 144 or any available
exemption under the Securities Act, all such certificates shall bear the
restrictive legend specified in Section 2(g) of this Agreement. The Company
warrants that: (i) no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5, and stop transfer instructions to
give effect to Section 2(f) hereof (in the case of the Conversion Shares and the
Warrant Shares, prior to registration of Conversion Shares and the Warrant
Shares under the Securities Act or the date on which the Conversion Shares and
the Warrants Shares may be sold pursuant to Rule 144 or any available exemption
under the Securities Act, without any restriction), will be given by the Company
to its transfer agent and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement, the Notes and the Warrants; (ii) it will not direct
its transfer agent not to transfer or delay, impair, and/or hinder its transfer
agent in transferring (or issuing), electronically or in certificated form, any
certificate for Conversion Shares or Warrant Shares to be issued to Purchasers
upon conversion or exercise of or otherwise pursuant to the Notes or Warrants as
and when required by the Notes, the Warrants and this Agreement; and (iii) it
will not fail to remove, or direct its transfer agent not to remove or impair,
delay, and/or hinder its transfer agent from removing, any restrictive legend,
or to withdraw any stop transfer instructions in respect thereof, on any
certificate for any Conversion Shares or Warrants Shares issued to Purchasers
upon conversion or exercise of or otherwise pursuant to the Notes or Warrants as
and when required by the Notes, Warrants, and this Agreement. Nothing in this
Section shall affect in any way Purchasers’ obligations and agreement set forth
in Section 2(g) hereof.

 

 13 

 

  

6.           Conditions to the Company’s Obligation to Sell. The obligation of
the Company hereunder to issue and sell the Notes and Warrants to Purchasers at
each Closing is subject to the satisfaction, at or before each respective
Closing Date of each of the following conditions thereto, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:

 

a.           Purchasers shall have executed this Agreement and delivered the
same to the Company.

 

b.           Purchasers shall have delivered the Purchase Price in accordance
with Section 1(b) above.

 

c.           The representations and warranties of Purchasers shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and Purchasers shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Purchasers at or prior to the Closing Date.

 

d.           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority or competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

7.           Conditions to Purchasers’ Obligation to Purchase. The obligation of
Purchasers hereunder to purchase the Notes and Warrants at each Closing is
subject to the satisfaction, at or before each respective Closing Date of each
of the following conditions, provided that these conditions are for the
Purchasers’ sole benefit and may be waived by the Purchasers at any time in
their sole discretion:

 

a.           The Company shall have executed this Agreement and delivered the
same to Purchasers.

 

b.           The Company shall have delivered to Purchasers the duly executed
Notes and Warrants in accordance with Section 1(b) above.

 

c.           The Company shall have delivered to Purchasers the duly executed
Irrevocable Transfer Agent Instructions in accordance with Section 5.

 

d.           The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at such time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. Purchasers shall have received a
certificate or certificates, executed by the chief executive officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by Purchasers including, but not
limited to certificates with respect to the Company’s Articles of Incorporation,
Bylaws and Board of Directors’ resolutions relating to the transactions
contemplated hereby.

 

 14 

 

  

e.           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority or competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

f.            No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect on the Company including but not limited to a
change in the Exchange Act reporting status of the Company or the failure of the
Company to be timely in its Exchange Act reporting obligations.

 

g.           Trading in the Company's Common Stock shall not have been suspended
by the SEC.

 

h.           The Escrow Agent will have received the closing statement executed
by the Company in accordance with the Escrow Agreement.

 

8.           Miscellaneous.

 

a.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state
and county of New York. The parties to this Agreement hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Company and Purchasers waive trial by jury. In
any action relating to this Agreement, the prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

b.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party

 

 15 

 

  

c.           Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

d.           Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

e.           Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the Parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor Purchasers make any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by holders of the majority of the outstanding principal amount of Notes.

 

f.            Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, e-mail, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery, e-mail, or delivery by facsimile, with accurate confirmation
generated by the transmitting facsimile machine, at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

 

If to Company, to:

 

NuGene International, Inc.

17912 Cowan

Irvine, California 92614

Attn:

Email:

 

If to Purchasers, to the addresses set forth on signature pages hereto, with a
copy to:

 

Sichenzia Ross Ference Kesner LLP

61 Broadway, 32nd Floor

New York, NY 10006

Attention: Darrin M. Ocasio, Esq.

E-mail: dmocasio@srfkllp.com

 

 16 

 

   

g.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and assigns. Neither
the Company nor Purchasers shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, subject to Section 2(f), Purchasers may assign
their rights hereunder to any Person that purchases Securities in a private
transaction from Purchasers or to any of their affiliates as that term is
defined under the Exchange Act, without the consent of the Company.

 

h.           Third Party Beneficiaries. This Agreement is intended for the
benefit of the Parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

i.            Survival. The representations and warranties of the Company and
the agreements and covenants set forth in this Agreement shall survive the
closing hereunder notwithstanding any due diligence investigation conducted by
or on behalf of Purchasers.

 

j.            Indemnity. The Company agrees to indemnify and hold harmless
Purchasers and all their officers, directors, employees and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

k.          Publicity. The Company, and Purchasers shall have the right to
review a reasonable period of time before issuance of any press releases, SEC,
or any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of Purchasers, to make any press release or SEC filing with respect to
such transactions as is required by applicable law and regulations (although
Purchasers shall be consulted by the Company in connection with any such press
release prior to its release and shall be provided with a copy thereof and be
given an opportunity to comment thereon).

 

l.            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

m.           No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

 17 

 

  

n.           Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to Purchasers by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that
Purchasers shall be entitled, in addition to all other available remedies at law
or in equity, and in addition to the penalties assessable herein, to an
injunction or injunctions restraining, preventing or curing any breach of this
Agreement and to enforce specifically the terms and provisions hereof, without
the necessity of showing economic loss and without any bond or other security
being required.

 

o.           Expenses. Each Party will be responsible for its own expenses
incurred in connection with this Agreement, except as otherwise set forth
herein, and except that the Company will reimburse Purchasers for the
Purchasers’ legal expenses in the amount of $25,000, from the proceeds of the
First Closing.

 

q.           Prohibition on Variable Rate Transactions. The Company may not, at
any time while any Notes are outstanding, directly or indirectly (except in
connection with this Agreement), without prior written consent of the holders of
the majority of the outstanding principal amount of the Notes, issue any
securities that are convertible or exercisable into common stock at a conversion
or exercise price that is variable, and not subject to a floor, unless the
Company prepays the Notes in their entirety upon such issuance, or with the
proceeds thereof.

 

[REMAINDER OF DOCUMENT INTENTIONALLY LEFT BLANK]

 

 18 

 

  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

NUGENE INTERNATIONAL, INC.

 

By:     Name:     Title:  

 

OLD MAIN CAPITAL, LLC

 

By:     Name: Adam Long   Title:   President   Address: 3109 Stirling Road Suite
100   Fort Lauderdale, FL   E-mail: adam@oldmaincapital.com  

 

Purchase Price (First Closing): $100,000

Principal Amount (First Closing): $120,000

 

Purchase Price (Second Closing): $50,000

Principal Amount (Second Closing): $60,000

 

Purchase Price (Third Closing): $50,000

Principal Amount (Third Closing): $60,000

 

Purchase Price (Fourth Closing): $50,000

Principal Amount (Fourth Closing): $60,000

 

Purchase Price (Fifth Closing): amount to be agreed to by Parties

Principal Amount (Fifth Closing): amount to be agreed to by Parties

 

 19 

 

  

RIVER NORTH EQUITY LLC

 

By:     Name:   Title:      Address:  

 

E-mail:

 

Purchase Price (First Closing): $140,000

Principal Amount (First Closing): $168,000

 

Purchase Price (Second Closing): $70,000

Principal Amount (Second Closing): $84,000

 

Purchase Price (Third Closing): $70,000

Principal Amount (Third Closing): $84,000

 

Purchase Price (Fourth Closing): $70,000

Principal Amount (Fourth Closing): $84,000

 

Purchase Price (Fifth Closing): amount to be agreed to by Parties

Principal Amount (Fifth Closing): amount to be agreed to by Parties

 

 20 

 

  

KODIAK CAPITAL GROUP, LLC

 

By:     Name:   Title:      Address:    

 

E-mail:

 

Purchase Price (First Closing): $100,000

Principal Amount (First Closing): $120,000

 

Purchase Price (Second Closing): $50,000

Principal Amount (Second Closing): $60,000

 

Purchase Price (Third Closing): $50,000

Principal Amount (Third Closing): $60,000

 

Purchase Price (Fourth Closing): $50,000

Principal Amount (Fourth Closing): $60,000

 

Purchase Price (Fifth Closing): amount to be agreed to by Parties

Principal Amount (Fifth Closing): amount to be agreed to by Parties

 

 21 

 

  

SBI INVESTMENTS LLC, 2014-1

 

By:     Name:   Title:      Address:    

 

E-mail:

 

Purchase Price (First Closing): $60,000

Principal Amount (First Closing): $72,000

 

Purchase Price (Second Closing): $30,000

Principal Amount (Second Closing): $36,000

 

Purchase Price (Third Closing): $30,000

Principal Amount (Third Closing): $36,000

 

Purchase Price (Fourth Closing): $30,000

Principal Amount (Fourth Closing): $36,000

 

Purchase Price (Fifth Closing): amount to be agreed to by Parties

Principal Amount (Fifth Closing): amount to be agreed to by Parties

 

 22 

 

  

Exhibit A

 

Form of Note

 

 23 

 

 

Exhibit B

 

Form of Warrant

 

 24 

 

 

Exhibit C

 

Irrevocable Transfer Agent Instructions

 

 25 

 